Title: From Alexander Hamilton to William S. Smith, 30 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Albany Jany. 30th. 1800
          
          The enclosed papers speak, at large, the Offence with which Captain Kirkland is charged—
          It is my expectation that that Officer will immediately repair to the County where he is stated to have been arrested, and deliver himself up to the civil Authority, or make such an arrangement with his adversary as is consistent with the laws of the County, which (according to the enclosed testimony) he has infringed.
          With great consideration &
          Colo. W. S. Smith
        